             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                     1:20-cr-00031-MOC-WCM-1

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )                 ORDER
                                            )
CAMERON MICHAEL BREWER,                     )
                                            )
                  Defendant.                )
                                            )

      This matter is before the Court on Defendant’s Motion to Seal Exhibits

A & B to Defendant’s Position Re: Sentencing (the “Motion to Seal,” Doc. 45).

Defendant asserts that “Exhibit A” contains sensitive victim information. Doc.

46. “Exhibit B” is a case review and evaluation prepared by Dr. David

Delmonico and Elizabeth Griffin, MA, LMFT. Doc. 47.

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      The undersigned has considered the Motion to Seal, the public’s interest

in access to the subject documents, and alternatives to sealing.


                                        1

     Case 1:20-cr-00031-MOC-WCM Document 48 Filed 06/11/21 Page 1 of 2
      The Motion to Seal has appeared on the docket since it was filed on June

8, 2021. The Motion does not indicate the Government’s position and the

deadline for the Government to object to the Motion to Seal has not passed.

Nonetheless, the public has been provided with some notice and an opportunity

to object to the Motion to Seal. Further, Exhibit A contains victim information,

and the evaluation contains Defendant’s sensitive personal psychological

information as well as information about other individuals. In addition,

Defendant’s sentencing memorandum has been filed publicly (Doc. 44); the

Motion to Seal only seeks the sealing of Exhibit A and the evaluation.

      The undersigned concludes that, based on the information before the

Court at this time, Defendant has made the required showing and therefore

will allow the Motion. This ruling, however, is subject to further consideration

by the District Court in connection with Defendant’s sentencing, or upon a

subsequent motion to unseal the subject documents.

      IT IS THEREFORE ORDERED THAT Defendant’s Motion to Seal

Exhibits A & B to Defendant’s Position Re: Sentencing (Doc. 45) is GRANTED,

and Defendant’s Exhibit A (Doc. 46) and Exhibit B (Doc. 47) are SEALED and

shall remain sealed until further Order of the Court.

                                           Signed: June 11, 2021




                                       2

    Case 1:20-cr-00031-MOC-WCM Document 48 Filed 06/11/21 Page 2 of 2
